ANDERSON, J.
The evidence in this case afforded a strong inference that the defendant sold the liquor,' and we think the trial court properly convicted him.
This conclusion is not in conflict with DuBoise v. State, 87 Ala. 101, which seems to be relied upon by the defendant. This Court held in that case that the trial court erred in giving the affirmative charge for the State, and that, if defendant’s evidence was true, he was not guilty, simply reversing the case in order that the jury might determine whether or not his evidence was true.
In the case at bar, the court tried the case without a jury and thus passed upon the evidence as well as the law, and did not believe the defendant’s evidence— neither does this Court.
Affirmed.
Haralson, Tyson, and Dowdell, J. J., concurring.